Citation Nr: 1736279	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-18 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar strain with history of L1-2 discogenic disease (low back disability).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, granted service connection for a low back disability and assigned a 10 percent initial rating, effective January 26, 2008.

While the evidence indicates that the Veteran is working on his family's farm, there are indications that this employment may constitute a protected environment.  Therefore, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  

The Veteran's most recent power-of-attorney was executed in favor of Veterans of Foreign Wars of the United States (VFW), which effectively revoked all prior representations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claims for an increased initial rating for a back disability and a TDIU.

The Veteran was afforded a VA spine examination in June 2015.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The June 2015 VA examination report does not include joint testing results for both active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, while the VA examination report does not indicate whether pain was present during range of motion testing, the Veteran stated in his September 2015 VA Form-9 that he experienced pain during the range of motion testing.  Therefore, a new examination is necessary to obtain the results of such testing.  Moreover, the Board notes that the Veteran challenged the adequacy of the examination based on its seemingly short duration. 

In addition, as indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  Although numerous examinations have been conducted for evaluation of individual or a few related disabilities, these reports do not include clear, complete findings as to the functional effects of all his service-connected disabilities on his activities of daily living, to include employment.  The conclusions regarding functional impact reflected in these reports contain either limited or no rationale.  Significantly, moreover, these reports do not contain any discussion whatsoever of the combined functional effects of the Veteran's multiple service-connected disabilities.  Therefore, remand is necessary to obtain an adequate opinion as to the combined functional impact of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2. Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

3. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940).  All actions to obtain the requested statement should be documented fully in the claims file.

4. Schedule the Veteran for another VA examination to determine the current severity of his service-connected low back disability.

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

5. In conjunction with the TDIU claim, obtain an appropriate VA examination to evaluate the individual and collective impact of all of the Veteran's service-connected disabilities.

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Based on examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, posttraumatic stress disorder, residuals of a traumatic brain injury (TBI), left shoulder chronic strain, low back disability, tinnitus, headaches, left upper extremity carpal tunnel syndrome, right hip bursitis, right knee strain, cervical and trapezius myofascial chronic strain, and left elbow medial and lateral epicondylitis - on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s).

Complete, clearly-stated rationale for the conclusions reached must be provided.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating and TDIU claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


